Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Claims 6, 17, 18, 21 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/27/2021.
Applicant's election with traverse of species E in the reply filed on 01/27/2021 is acknowledged.  The traversal is on the ground(s) that the amendments filed 01/27/2021 have overcome the restriction requirements.  This is not found persuasive because the disclosed species are clearly materially distinct. The species disclose different structures and combinations of structure. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 26-28, 30-36 and 39-40 are withdrawn from consideration for being drawn to non-elected species. In particular claims 26-28 are drawn to the non-elected species of fig. 26 and 32-41; claim 30-31 are drawn to the non-elected species of fig. 27-30; claims 32-35 are drawn to the non-elected species of fig. 23A-24C; claim 36, 39 and 40 are drawn to the non-elected species of fig. 42 & 43.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1, 2 & 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 of U.S. Patent No. 10117799. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose similar structural elements and arrangement of the structures.
Claims 1, 2 & 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5 of U.S. Patent No. 10117799 in view of official notice. It is well known in the art how a 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 13, 19, 20, 22-25, 29, 37 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 6,430,761 hereinafter referred to as Brandorff in view of US Patent 4,571,758 hereinafter referred to as Samuelsson further in view of US Patent 6,112,346 hereinafter referred to as Agadzi. Brandorff discloses a mobile lifting system 10 comprising: a base 20 including one or more wheels; and a post 44 extending from the base, the post movably supporting a head 46 configured for upwards and downwards movement, and the head having a lifting arm arrangement 60 attached thereto, wherein the head includes an actuator 48 configured for effecting movement relative to the post, wherein the mobile lifting system device being configured for operation, to move the head upward and downward on the post and to rotate the head about the post, by the person using the mobile lifting system device and for movement with a wheelchair by the disabled person using the wheelchair. However Brandorff does not disclose the head being rotatable about the post for transfer of a person between two seating positions which are angularly displaced and in proximity of the post; the base including a plurality of substantially equally spaced apart legs extending substantially radially relative to the post; the post being located substantially at a center of the base configured to provide .
Samuelsson teaches a mobile lifting mobile lift system 10 comprising a base 11 with a post 12 extending from the base, with a rotatable head 20, 25, the head is rotatable about the post for transfer of a person between two seating positions which are angularly displaced and in proximity of the post; an actuator 17, 27 wherein an electronic control unit 70 is configured to control the actuator; the post being located substantially at a centrally relative to the base to provide stability as the arm arrangement 30 on the head is rotated about the post while supporting the person. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the head of Brandorff to include the feature of a rotatable head, actuator and control unit as taught by Samuelsson. Such a modification would have been obvious in order to improve the mobile lift of Brandorff by allowing the user to change their angular position without moving the base improving the adjustability and safety of the mobile lifting mobile lift system. Such a modification would not yield any unexpected results.
Agadzi teaches a mobile lifting mobile lift system 10 comprising a wheeled base 3 with a post 33 extending from the base, with a rotatable head 13, the base including a plurality of substantially equally spaced apart legs 34 extending substantially radially relative to the post; the post being located substantially at a center of the base configured to provide stability as the lifting arm arrangement on the head is rotated about the post while supporting the person. It would have been obvious to one of ordinary skill in the art at the time of intention to modify the wheeled base of Brandorff to be a wheeled base having a centrally mounted post as taught by Agadzi. For the purpose of providing improved stability when the mobile lifting mobile lift system is in used. Such a modification would have been obvious in order to improve the mobile lift of Brandorff as taught above Agadzi resulting in a more stable mobile lift. Such a modification would not yield any unexpected results. 


	Brandorff as modified by Samuelsson and Agadzi disclose,
wherein the base is movable between an expanded stabilizing condition and a retracted condition and configured for operation, to move the base between the stabilizing condition and the retracted condition, by the person using the mobile lift system (see fig. 8 Brandorff and fig. 2-4 Agadzi).
Re-Claim 3 
	Brandorff as modified by Samuelsson and Agadzi disclose,
wherein the head is rotatable about the post through 360 degrees (see fig. 1 Samuelsson and fig. 2-4 Agadzi, Examiner notes the disclosure of Samuelsson does not limit the range of motion of the lifting arm arrangement but rather suggests a possible range, see column 4 lines 8-36).

Re-Claim 13
	Brandorff as modified by Samuelsson and Agadzi disclose,
wherein the wheels of the base are arranged substantially equally spaced apart on a diameter about the post when the base is in the stabilizing condition (See Agadzi fig. 2).
Re-Claim 19 
	Brandorff as modified by Samuelsson and Agadzi disclose,
wherein the actuator is rotatable in opposite directions to rotate the head alternately about the post with rotation mode selected (Samuelsson, fig. 1-4).
Re-Claim 20
	Brandorff as modified by Samuelsson and Agadzi disclose,

Re-Claim 22
	Brandorff as modified by Samuelsson and Agadzi disclose,
wherein the actuator is a motor.
Re-Claim 23
Brandorff as modified by Samuelsson and Agadzi discloses the claimed invention except for 
wherein the electronic control unit includes any one or combination selected from the group consisting of a control panel provided on the head, a wired remote control provided on the head, and a control panel provided on the head associated with wireless remote controlling means.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the wired remote of the prior art to be provided on the head, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Examiner takes official notice it would have been obvious to one of ordinary skill in the art at the time of invention to modify the wired remote of the prior art to be a wireless remote controlling means. 
Re-Claim 24
	Brandorff as modified by Samuelsson and Agadzi disclose,
wherein the actuator the electronic control unit, the control panel, the wired remote control or the wireless remote controlling means is accessible to the person supported by the lifting arm arrangement for effecting control of the functions of the mobile lifting system device.
Re-Claim 25
	Brandorff as modified by Samuelsson and Agadzi disclose,

 Re-Claim 29
	Brandorff as modified by Samuelsson and Agadzi disclose,
wherein the mobile lifting system device is configured for operation to limit the rotation of the head about the post (Samuelsson 80, 79).
Re-Claim 37
	Brandorff as modified by Samuelsson and Agadzi disclose,
wherein one of the two seating positions is a wheelchair (capable).
Re-Claim 38
	Brandorff as modified by Samuelsson and Agadzi disclose,
wherein the legs includes telescopic elements configured to increase an effective length thereof (see fig. 2 & 3, Agadzi).
Claims 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over s Brandorff in view of Samuelsson further in view of Agadzi and US Patent Publication US2003/0110561A1 hereinafter referred to as Porcheron. Brandorff as modified disclose the claimed apparatus however does not disclose wherein at least one of the legs being movable from a radial position towards an adjacent leg to bring the base into the retracted condition.
Porcheron teaches a mobile lifting mobile lift system 1 comprising a base 2 with a post 10 wherein at least one of the legs 3-1 being movable from a radial position towards an adjacent leg 3-2 to bring the base into the retracted condition.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the legs of Brandorff to further include radially retracting legs as taught by Porcheron for the purpose of helping to store the mobile lift system when it is not in use. Such an improvement would yield expected results. 
Re-Claim 15
Brandorff as modified above discloses,
wherein the legs are at least five legs, two of which are hingedly connected to a hub at the bottom of the post and foldable towards adjacent legs.
Re-Claim 16
Brandorff as modified above discloses,
wherein each movable leg is movable independently from a radial position to an adjacent leg to bring the base into a partially stabilizing condition which corresponds to the-a partial rotational selection made for rotation of the head about the post.

Allowable Subject Matter
Claims 4, 5, 7-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See notice of references cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ife Adeboyejo whose telephone number 571.270.3072.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571.272.6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673                                                                                                                                                                                                        



/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673